 

Case 1:20-cr-00043-GBD Document sscaome Page 1 of 4

sit ead

 
 
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA ee
PROTECTIVE ORDER
Vv.
S120 Cr. 43 (GBD)
RODOLFO DIAZ. JR.. and
CESAR FERNANDEZ-RODRIGUEZ,

Defendants.

Upon the application of the United States of America, Geoffrey S. Berman, United States
Attorney for the Southern District of New York, Assistant United States Attorney Jacob R.
Fiddelman, of counsel, for an order limiting the dissemination of any and all discovery produced
in connection with the above-captioned case (the “Discovery”), which contains sensitive
information regarding third patties, it is hereby ORDERED that:

1. Discovery shall not be disclosed by the defendants or defense counsel, including
any successor counsel (“defense counsel”) other than as set forth herein, and shall be used by
defense counsel and the defendants solely for the purpose of defending this criminal action,

2. The defendants and defense counsel are precluded from disseminating the disks
containing the Discovery, and any and all printouts and/or digital versions of the Discovery (and
any copies and/or screenshots) to anyone beyond the defendants, defense counsel, investigative,
secretarial, clerical, and paralegal personnel employed full-time or part-time by the defendants’
counsel, independent expert witnesses, investigators, or advisors retained by the defendants’
counsel in connection with this action, and other prospective witnesses and their counsel, to the
extent deemed necessary by defense counsel, for the purpose of defending this criminal action,

and such other persons as hereafter may be authorized by the Court upon motion by the defendants.
 

Case 1:20-cr-00043-GBD Document 13-1 Filed 03/09/20 Page 2 of 4

3. The Government has identified certain discovery materials which contain and/or
reflect personal information for third parties, the disclosure of which would place those third
parties in potential physical danger, which information cannot feasibly be redacted. Any such
materials will be marked “CONFIDENTIAL” on an “attorney’s eyes only” basis in the index and
discovery materials. Any material marked “CONFIDENTIAL” shall not be disclosed by detense
counsel other than as set forth herein, and shall be used solely for purposes of defending this action:

a. Defense counsel shall receive any Discovery that is marked
“CONFIDENTIAL” on an “attorney’s eyes only” basis, and defense counsel
shall not share such materials or the contents of such materials with any other
persons, including the defendants, except for any paralegal or staff employed
by defense counsel in connection with work related to the defense of this
criminal action,

b. At any time, defense counsel may seek leave from the Government to share
materials designated as “CONFIDENTIAL” with the defendants (Requested
Material”). The Government will promptly review such Requested Material
and (i) consent to the sharing of the Requested Material with the defendants;
(ii) provide defense counsel with a redacted version of the Requested Material
that may be shared with the defendants; or (iii) provide defense counsel with an
explanation as to why the Requested Material cannot be shared with the
defendants at that time, so as to facilitate the Court’s consideration of any
disputes regarding the Requested Material. The Government will make all
practicable efforts to oblige defense counsel requests to share Requested

Material.

 
 

Case 1:20-cr-00043-GBD Document 13-1 Filed 03/09/20 Page 3 of 4

4, The defendants and defense counsel are precluded from using any disks containing
the Discovery, and any and all printouts and/or digital versions of the Discovery (or any copies or
screenshots) for any purpose other than defending this criminal action.

5. The defendants and defense counsel must destroy or return any material marked
“CONFIDENTIAL” (including all copies), at the conclusion of the trial of this matter or when any
appeal has terminated and the judgment has become final.

[Remainder intentionally blank]
 

Case 1:20-cr-00043-GBD Document 13-1 Filed 03/09/20 Page 4 of 4

6. This Order does not prevent the disclosure of any Discovery in any hearing or trial
held in this action, or to any judge or magistrate judge, for purposes of this action. However, any
disclosure material marked “CONFIDENTIAL” and produced on an “attorney’s eyes only” basis
that is pertinent to any motion before the Court should initially be filed under seal, absent consent
of the Government or Order of the Court. Alf filings should comply with the privacy protection
provisions of Fed. R, Crim. P. 49.1. The provisions of this Order shall not terminate at the
conclusion of this criminal prosecution and the Court will retain jurisdiction to enforce this Order
until the Court orders otherwise.

Dated: New York, New York
March 9, 2020

GEOFFREY S. BERMAN
United States Attorney
for the Southern Distri ict of New York

te Sy ig
Saab R. Fiddelman
Assistant United States Attorney

 

COUNSEL FOR 7 COUNSEL FOR
CESAR FERNANDEZ-RODRIGUEZ

   

By: A

Clay Kamin\ky, Pq. David Touger, Esq.
Federal Defenders bY New York, Inc.

 

 

SQ.QRDERED: MAR 7 2 2620

gic 8 Done,

 

ABLE GEORGE B. DANIELS
HepoR STATES DISTICT JUDGE

 
